DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, both submitted on 11/15/2021, have been considered.
Drawings
The drawings filed on 11/15/2021 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  The entirety of each of FIGS. 1-6 comprise lead lines, numerals, flow charts, and graphs that are significantly pixelated and not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 12 are objected to due to the following informalities:
Regarding claim 3, claim 3 contains “the average rain during the period equals
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                r
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                c
                                                a
                                                l
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                        ∙
                                        L
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                b
                            
                        
                    
                
            
        
wherein             
                
                    
                        A
                    
                    
                        r
                    
                    
                        m
                        a
                        x
                    
                
            
         is the bias compensated attenuation difference, L is a length of the microwave link,             
                 
                
                    
                        a
                    
                    
                        c
                        a
                        l
                    
                    
                        m
                        a
                        x
                    
                
            
         is approximated by             
                α
                
                    
                        
                            
                                
                                    
                                        ln
                                    
                                    ⁡
                                    
                                        
                                            
                                                K
                                            
                                        
                                    
                                
                                +
                                γ
                            
                        
                    
                    
                        b
                    
                
            
        .”  Claim 12 recites the same equation and delineated terms.  However, as presently presented in claim 3, as well as claim 12, the equation and its terms are significantly pixelated and not clear in each of claims 3 and 12.  Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 23 of claim 1 recites the phrase “calculating the rain attribute.”  Claim 10, as well as claim 19, recite the same limitation.  This is the first recitation of the phrase “the rain attribute” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Regarding claims 2-9 and 11-18, claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (Harel, O. et al., “The Potential of Microwave Communication Networks to Detect Dew — Experimental Study,” IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 8, no. 2, September 2015, pp. 4396-4404.– provided in IDS submitted on 09/29/2018.); in view of Cherkassky (Cherkassky, D. et al., “Precipitation Classification Using Measurements from Commercial Microwave Links,” IEEE Transactions on Geoscience and Remote Sensing, vol. 52, no. 5, May 2014, pp. 2350-2356.); and further in view of Singh (U.S. Patent Publication 2006/0052067A1).
Regarding claim 1, Harel teaches a computerized method for performing microwave link management operations (Harel: Abstract [“We propose a novel technique to detect moist antenna losses using standard received signal level (RSL) measurements acquired simultaneously by multiple commercial microwave links (MLs)..”] {The Examiner notes that while Harel doesn’t explicitly recite a computer, Fig. 5 of Harel presents “a computer simulation,” generated by a computer.  Thus, Harel discloses a computerized method as recited in the claim.}) comprising:
determining an attenuation difference related to a period (Harel: FIG. 1; pp. 4397-4398, sect. II. MODEL AND METHOD {Entire section.}, [“Notably, the binary hypothesis testing problem (3) is a specific problem of detecting an unknown deterministic transient signal Aw[n] embedded within the interference signal. The difference between the two signals is that the moist antenna attenuation signal Aw[n] affects all ML identically…”] {Including Eqns. 1-8.}; pg. 4400, sect. III, paras. 1-5, [“Commercial MLs operate at frequencies of tens of GHz, at ground level altitudes. The RSL measurements are quantized in steps of several decibels down to 0.1 dB, typically. Built-in facilities enable RSL recording at various temporal resolutions, depending on the type of the equipment (typically between once per minute and once per day).”]) by:
obtaining (a) a quantized minimum level of received signals over a microwave link during a period, (b) a quantized maximum level of received signals over the microwave link during the period, (c) a quantized minimum level of transmitted signals over the microwave link during the period, and (d) a quantized maximum level of transmitted signals over the microwave link during the period (Harel: FIG. 1; pp. 4396-4397, sect. I., para. 9, [“The goal of this paper is to address the problem of identifying antenna wetting periods during dew episodes utilizing received signal level (RSL) measurements from a spatially distributed MLs network.”]; FIG. 1; pp. 4397-4399, sect. A., paras. 1-5, [“In cellular backhaul transmission systems, the RSL is typically quantized. For simplicity, we approximate the quantization effect using additive quantization noise…In this study, we assume that no precipitation was present during the detection interval…”] {Including Eqn. 1.}; pg. 4400, sect. III, paras. 1-5, [“Commercial MLs operate at frequencies of tens of GHz, at ground level altitudes. The RSL measurements are quantized in steps of several decibels down to 0.1 dB, typically. Built-in facilities enable RSL recording at various temporal resolutions, depending on the type of the equipment (typically between once per minute and once per day).”]); and 
calculating the rain attribute based on attenuation difference (Harel: FIG. 5; pp. 4400-4401, sect. IV., para. 5, [“…a comparison between the GLRT ROCs derived for quantized and un-quantized data was produced by a computer simulation, as presented in Fig. 5.”]).
Harel additionally discloses calculating a signal quantization bias value related to the microwave link (Harel: FIG. 5 [“Probability of detection versus the probability of false alarm for the GLRT using quantized data and un-quantized data. In all the events, the true signal was Aw = 0.15, the true interference signal was Av = 0.05, and the true variance of the Gaussian noise was σ2 = 0.1.”]; pp. 4400-4401, sect. IV., para. 5, [“…a comparison between the GLRT ROCs derived for quantized and un-quantized data was produced by a computer simulation, as presented in Fig. 5.”]).
However, Harel fails to explicitly disclose providing a minimal attenuation value by subtracting the maximum level of received signals over the microwave link during the period from (ii) the quantized minimum level of transmitted signals over the microwave link during the period; providing a maximal attenuation value by subtracting (i) the quantized minimal level of received signals over the microwave link during the period from (ii) the quantized maximal level of transmitted signals over the microwave link during the period; calculating an attenuation difference related to the period by subtracting the minimal attenuation value from the maximal attenuation value; calculating a bias compensated attenuation difference based on the attenuation difference, and generating one or more signals to control at least one of the following: fading margin of the microwave link and link budget of the microwave link, by compensating for the rain attribute.
Cherkassky teaches performing an algorithm which subtracts a maximum level of received signals over the microwave link during a period from a minimum level of transmitted signals over the microwave link during the period to provide a minimal attenuation value, and subtracts the minimal level of received signals over the microwave link during the period from the maximal level of transmitted signals over the microwave link during the period to provide a maximal attenuation value, calculating an attenuation difference related to the period by subtracting the minimal attenuation value from the maximal attenuation value; calculating a bias compensated attenuation difference based on the attenuation difference, and calculating the rain attribute based on the bias compensated attenuation difference (Cherkassky: FIG. 1; pp. 2351-2352, sect. II., [“The attenuation caused by the specific precipitation can be characterized by a conditional probability distribution…Note that σξ is a function of the properties of the microwave link, the climate, the fallen precipitation type, the amount of melting water the precipitation particles contain, and the given attenuation…It should be noted that the mathematical formulation for FE hereafter is generic [23], and its relation to the physics is via the choice of the physical features—magnitude and rate of changes in the RSL. Optimal FE should expose the latent separability potential that naturally exists in the physical parameters, while making the association process between the RSL samples and the precipitation type the simplest…where MRSL and mRSL are the maximum RSL and the minimum RSL values, respectively, measured during a time interval of 15 min, and vl − vl−1 is an approximation of the derivate of vl.”] {Including Eqns. 1-10.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of subtracting a maximum level of received signals over the microwave link during a period from the minimum level of transmitted signals over the microwave link during the period to provide a minimal attenuation value, subtracting the minimal level of received signals over the microwave link during the period from the maximal level of transmitted signals over the microwave link during the period to provide a maximal attenuation value, calculating an attenuation difference related to the period by subtracting the minimal attenuation value from the maximal attenuation value; calculating a bias compensated attenuation difference based on the attenuation difference, and bias value related to the microwave link, and calculating the rain attribute based on the bias compensated attenuation difference, disclosed by Cherkassky, into Harel, with the motivation and expected benefit of reducing errors in rain monitoring and the estimation procedures.  This method for improving Harel was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky to obtain the invention as specified in claim 1.
However, Harel, in view of Cherkassky, fails to explicitly disclose generating one or more signals to control at least one of the following: fading margin of the microwave link and link budget of the microwave link, by compensating for the rain attribute.
Singh, in an analogous art, discloses a millimeter microwave point-to-multipoint broadcasting system (Singh: Abstract.)  Therein, Singh teaches generating one or more signals to control at least one of the following: fading margin of the microwave link and link budget of the microwave link, by compensating for the rain attribute (Singh: FIGS. 1-2; ¶41-¶49 [“…millimeter  point-to-multipoint broadcasting system to provide an extended footprint 122. A plurality of millimeter microwave receiving stations 120,  120', 130a and/or 130b are placed in a millimeter microwave broadcasting system footprint 122 that extends away from a millimeter microwave transmitting station 110, up to a distance that allows a series of data packets that are broadcast by the millimeter microwave transmitting station 110, to be received successfully by the plurality of millimeter microwave receiving stations 120, 120', 130a and/or 130b, absent rain fade. A series of data packets is broadcast and at least one of the series of data packets that was previously broadcast is selectively rebroadcast, from the millimeter microwave transmitting station 110 to the plurality of millimeter microwave receiving stations 120, 120', 130a and/or 130b in the millimeter microwave broadcasting system footprint 122, during and/or after a rain fade. Thus, the millimeter microwave point-to-multipoint broadcasting system footprint 122 may be sized for non-rain fade conditions with a radius of, for example, about 10 miles, and selective rebroadcasting may be used to provide adequate reception of data packets during and/or after rain fade over the extended footprint 122…the transmitter controller 104 may also be operable to control the millimeter microwave transmitter 102 to vary a link margin of the transmitter 104 in response to the monitoring station(s). Thus, in addition to selectively rebroadcasting data packets based on information provided by the monitoring station(s), the link margin of the transmitter may also be varied in response to information provided by the monitoring station(s) to potentially increase the likelihood that the broadcast and/or rebroadcast data packets are received successfully,  for example during rain fade.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of generating one or more signals to control fading margin of the microwave link by compensating for the rain attribute, disclosed by Singh, into Harel, as modified by Cherkassky, with the motivation and expected benefit of reducing errors in rain monitoring and the estimation procedures.  This method for improving Harel, as modified by Cherkassky, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Singh.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh to obtain the invention as specified in claim 1.
Regarding claims 10 and 19, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claim 19, Singh discloses system comprising a processor, a communication module and a memory unit, wherein the processor is constructed and arranged to perform microwave link management operations (Singh: FIG. 1; ¶29-30 [“…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, and/or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer and/or other programmable data processing apparatus, create means for implementing the functions/acts specified in the block diagrams and/or flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner…”] {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of a processor, a communication module and a memory unit, where the processor is constructed and arranged to perform microwave link management operations, disclosed by Singh, into Harel, as modified by Cherkassky and Singh, to perform the claimed invention as specified in claim 19, as well as claims 1 and 10.

Regarding claim 4, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  Cherkassky discloses calculating the bias value related to the microwave link (Cherkassky: FIG. 1; pp. 2351-2352, sect. II. {Including Eqns. 1-10.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of calculating the bias value related to the microwave link, as taught by Cherkassky, into Harel, as modified by Cherkassky and Singh, with the motivation and expected benefit of performing microwave link management operations based on the bias value..  This method for improving Harel, as modified by Cherkassky and Singh, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh to obtain the invention as specified in claim 4.
Regarding claim 13, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  Harel discloses a test period is free of rain and during which a signal of constant power is transmitted over the microwave link (Harel: pg. 4397, sect. II, paras. 1-5, [“In this study, we assume that no precipitation was present during the detection interval…”] {Including Eqn. 10.} {See above.}).  Cherkassky discloses subtracting a minimal attenuation value related to a test period from a maximal attenuation value related to the test period (Cherkassky: FIG. 1; pp. 2351-2352, sect. II. {Including Eqns. 1-10.} {See above.}; pg. 2352, sect. III, [“In order to validate the proposed procedure, a “real-life” test case was designed…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of calculating a bias value related to the microwave link by subtracting a minimal attenuation value related to a test period from a maximal attenuation value related to the test period, as taught by Cherkassky, into utilizing a test period is free of rain and during which a signal of constant power is transmitted over the microwave link, as taught by Harel, into Harel, as modified by Cherkassky and Singh, with the motivation and expected benefit of performing microwave link management operations based on the bias value.  This method for improving Harel, as modified by Cherkassky and Singh, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harel and Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh to obtain the invention as specified in claim 5.
Regarding claim 14, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  Cherkassky discloses the period exceeds 5 minutes (Cherkassky: pg. 2351, sect. II, [“…where MRSL and mRSL are the maximum RSL and the minimum RSL values, respectively, measured during a time interval of 15 min…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a period which exceeds 5 minutes, as taught by Cherkassky, into Harel, as modified by Cherkassky and Singh, with the motivation and expected benefit of obtaining sufficient data to perform calculations known in the art.  This method for improving Harel, as modified by Cherkassky and Singh, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harel and Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh to obtain the invention as specified in claim 6.
Regarding claim 15, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  Harel discloses performing microwave link management operations (Harel: pg. 4396, sect. I, [“…research have developed the capacity for modeling, understanding and mitigation of atmosphere-induced reductions of the quality of wireless communication links.”]).  Cherkassky discloses obtaining and processing link management operations based on the bias value (Cherkassky: FIG. 1; pg. 2351, sect. I, [“We propose ways to deal with the practical challenges that arise when applying KFD on CMN RSL measurements, including the usage of high-dimensional input patterns (RSL measurement from several links), while preventing the overfitting of the learning algorithm and improving the stability of the algorithm.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of performing microwave link management operations based on the bias value, as taught by Harel and Cherkassky, into Harel, as modified by Cherkassky and Singh, with the motivation and expected benefit of may include controlling power of signals transmitted over the microwave links based on the bias value.  This method for improving Harel, as modified by Cherkassky and Singh, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harel and Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh to obtain the invention as specified in claim 7.
Regarding claim 16, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  Cherkassky discloses controlling a power of signals transmitted over the microwave link based on the bias value (Cherkassky: FIG. 1; pg. 2351, sect. I, {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of controlling a power of signals transmitted over the microwave link based on the bias value, as taught by Cherkassky, into Harel, as modified by Cherkassky and Singh, with the motivation and expected benefit of may include controlling power of signals transmitted over the microwave links based on the bias value.  This method for improving Harel, as modified by Cherkassky and Singh, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harel and Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh to obtain the invention as specified in claim 8.
Regarding claim 17, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  Harel discloses measuring a minimum level of received signals over a microwave link during the period, the maximum level of received signals over the microwave link during the period, a minimum level of transmitted signals over the microwave link during the period, and a maximum level of transmitted signals over the microwave link during the period (Harel: FIG. 1; pp. 4396-4397, sect. I., para. 9; pp. 4397-4399, sect. A., paras. 1-5, {See above.}).
Regarding claim 18, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harel, in view of Cherkassky and Singh; and further in view of Aydin (Aydin, K. et al., “Relationships Between Rainfall Rate and 35-GHz Attenuation and Differential Attenuation: Modeling the Effects of Raindrop Size Distribution, Canting, and Oscillation,” IEEE Transactions on Geoscience and Remote Sensing, vol. 40, no. 11, November 2002, pp. 2343-2352.).
Regarding claim 2, Harel, in view of Cherkassky and Singh, teach all the all the limitations of the parent claim 1 as shown above.  However, Harel, in view of Cherkassky and Singh, is silent as to explicitly disclosing the rain attribute comprising average rain during the period.
Aydin discusses relationships between rainfall rates and differential attenuation (Aydin: Abstract.).  Therein, Aydin discloses the rain attribute is an average rain during a period (Aydin: pg. 2342, sect. I., para. 1 [“…between rainfall rate and specific attenuation A at 35 GHz has been known since the late 1940s…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing average rain during the period as the rain attribute, is as taught by Aydin, into Harel, as modified by Cherkassky and Singh, with the motivation and expected benefit of reducing errors in rain monitoring and the estimation procedures.  This method for improving Harel, as modified by Cherkassky and Singh, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aydin.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky and Singh and Aydin to obtain the invention as specified in claim 2.
Regarding claim 11, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Allowable Subject Matter
Claims 3 and 12 stand rejected as set forth above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 112 as set forth above.
The primary reason for the indicated allowability of claim 3, is that, in combination with the other claim elements, the average rain during the period equals
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                r
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                c
                                                a
                                                l
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                        ∙
                                        L
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                b
                            
                        
                    
                
            
        
, wherein             
                
                    
                        A
                    
                    
                        r
                    
                    
                        m
                        a
                        x
                    
                
            
         is the bias compensated attenuation difference, L is a length of the microwave link.             
                 
                
                    
                        a
                    
                    
                        c
                        a
                        l
                    
                    
                        m
                        a
                        x
                    
                
            
         is approximated by             
                α
                
                    
                        
                            
                                
                                    
                                        ln
                                    
                                    ⁡
                                    
                                        
                                            
                                                K
                                            
                                        
                                    
                                
                                +
                                γ
                            
                        
                    
                    
                        b
                    
                
            
        , a and b are Power Law coefficients.  Therefore, dependent claim 3 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding section 112 as set forth above.
Dependent claim 12 recites the limitations found within claim 3, and is indicated as allowable for the reasons set forth regarding claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857